                                           Gregory P. Goonan (Cal Bar # 119821)
                                       1   THE AFFINITY LAW GROUP®
                                       2   5230 Carroll Canyon Road, Suite 230
                                           San Diego, CA 92121
                                       3   Telephone: (858) 412-4296
                                           Facsimile: (619) 243-0088
                                       4   Email: ggoonan@affinity-law.com
                                       5
                                           Attorneys for Plaintiff
                                       6   Adlife Marketing & Communications Company, Inc.

                                       7

                                       8                              UNITED STATES DISTRICT COURT
                                       9                           NORTHERN DISTRICT OF CALIFORNIA
                                      10
5230 Carroll Canyon Road, Suite 230
 THE AFFINITY LAW GROUP®




                                      11   ADLIFE MARKETING &                          )
                                           COMMUNICATIONS COMPANY, INC.,               )   CASE NO. 3:19-cv-00297-LHK
       San Diego, CA 92121




                                      12                                               )
          (858) 412-4296




                                                               Plaintiff,              )   REPLY MEMORANDUM OF POINTS
                                      13   vs.                                         )   AND AUTHORITIES IN SUPPORT OF
                                                                                       )   MOTION TO DISMISS PURSUANT TO
                                      14                                                   FRCP 41(a)(2) BY PLAINTIFF ADLIFE
                                           POPSUGAR, INC.,                             )   MARKETING & COMMUNICATIONS
                                      15                                               )   COMPANY, INC.
                                                                Defendant.             )
                                      16                                               )   Date: March 26, 2020
                                                                                       )   Time: 1:30 p.m.
                                      17                                               )   Court: 8 (San Jose) (Hon. Lucy H. Koh)
                                                                                       )
                                      18
                                                                                       )   Trial Date: September 14, 2020
                                      19                                               )

                                      20

                                      21         Plaintiff Adlife Marketing & Communications Company, Inc. (“Plaintiff”)

                                      22   submits this reply memorandum of points and authorities in further support of its

                                      23   motion to dismiss (the “Motion”) pursuant to Rule 41(a)(2) of the Federal Rules of

                                      24   Civil Procedure.

                                      25

                                      26

                                      27
                                            REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                      28    TO DISMISS PURSUANT TO FRCP 41(a)(2) BY PLAINTIFF ADLIFE MARKETING &
                                                             COMMUNICATIONS COMPANY, INC.
                                                                                       1
                                       1         Defendant’s Response to the Motion makes it crystal clear that Defendant’s
                                       2   tactic in forcing Plaintiff to file the Motion has resulted in a colossal waste of time
                                       3   and a completely unnecessary imposition on the Court’s valuable time and resources.
                                       4         In its Response, Defendant urges that it supposedly could not just stipulate to a
                                       5   dismissal with prejudice as proposed by Plaintiff because such a stipulation would not
                                       6   allow Defendant to pursue a motion for attorneys’ fees since it allegedly would not
                                       7   make Defendant the “prevailing party.” That simply is not correct.
                                       8         As set forth in Plaintiff’s moving papers, even though Plaintiff does not believe
                                       9   there is any basis for a fee award to Defendant, Plaintiff nevertheless offered as part
                                      10   of its request for a stipulated dismissal with prejudice to allow Defendant to reserve
5230 Carroll Canyon Road, Suite 230
 THE AFFINITY LAW GROUP®




                                      11   its right to seek attorneys’ fees. Even the cases cited by Defendant demonstrate that a
       San Diego, CA 92121




                                      12   dismissal with prejudice with a reservation of the right to seek a fee award would
          (858) 412-4296




                                      13   make Defendant the prevailing party and allow it to seek fees. [See, e.g., Red Eyed
                                      14   Jacks Sports Bar Inc. v. City of San Diego, 2018 WL 4353149 (S.D. Cal. Sept. 12,
                                      15   2018) (“Usually, when a suit is voluntarily dismissed with prejudice, it is “tantamount
                                      16   to a judgment on the merits . . . , which makes the defendant the prevailing party in
                                      17   the action." (citing Zenith Ins. Co. v. Breslaw, 108 F.3d 205, 207 (9th Cir. 1997),
                                      18   abrogated on other grounds by, AMAE v. California, 231 F.3d 572 (9th Cir. 2000));
                                      19   Phillips v. P.F. Chang’s China Bistro, Inc., 2016 WL 3136925 (N.D. Cal. June 6,
                                      20   2016) (accord, citing cases).]
                                      21         The bottom line is that this Motion was completely unnecessary. If Defendant
                                      22   was concerned about being the prevailing party notwithstanding the foregoing
                                      23   authorities, the language of the dismissal stipulation could have been crafted to
                                      24   address Defendant’s concerns. If Defendant believed a court order of dismissal was
                                      25   necessary, the parties could have requested such an order as part of the stipulation.
                                      26

                                      27
                                           REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                      28   TO DISMISS PURSUANT TO FRCP 41(a)(2) BY PLAINTIFF ADLIFE MARKETING &
                                                            COMMUNICATIONS COMPANY, INC.
                                                                                       2
                                       1   There simply was no reason or justification why Defendant forced Plaintiff to file this
                                       2   Motion.
                                       3         If, as is clear, Defendant could have pursued a motion for attorneys’ fees had it
                                       4   stipulated to dismissal, one must ask why did Defendant force Plaintiff to file this
                                       5   Motion? The Response answers this question: Defendant forced Plaintiff to file this
                                       6   Motion so it could use its “response” to disparage Plaintiff and its counsel in what
                                       7   must be viewed as an attempt to pre-condition and prejudice the Court for
                                       8   Defendant’s upcoming fee motion.
                                       9         Plaintiff and its counsel do not intend to further exacerbate the wastefulness of
                                      10   this Motion by responding in detail to Defendant’s baseless rhetoric or otherwise
5230 Carroll Canyon Road, Suite 230
 THE AFFINITY LAW GROUP®




                                      11   engaging in a war of words with Defendant and its counsel. We note that it is ironic
       San Diego, CA 92121




                                      12   (to be charitable) that Defendant is casting aspersions at Plaintiff and its counsel
          (858) 412-4296




                                      13   given Defendant’s track record of copyright infringement – a quick search on Pacer
                                      14   reveals that Defendant is a serial infringer who has been sued for copyright
                                      15   infringement at least 15 times (besides this case) in the past few years.
                                      16         We also take strong exception to Defendant’s accusation that Plaintiff’s
                                      17   counsel supposedly made misrepresentations to the Court about the existence of the
                                      18   license. Such accusation is categorically untrue and it is shameful for Defendant to
                                      19   make it – Plaintiff’s counsel most definitely did not make any false representations to
                                      20   the Court.
                                      21         Far from being a “counterfactual narrative” (whatever that means), the
                                      22   chronology of events in Plaintiff’s moving papers is true and accurate. When this
                                      23   case was first filed, neither Plaintiff nor Defendant itself realized that Bedell had
                                      24   granted Defendant a license for the photograph at issue. One would have expected
                                      25   that Defendant as the licensee would have known about the Bedell license – had it
                                      26   advised Plaintiff about the license at the outset, this case never would have gone
                                      27
                                           REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                      28   TO DISMISS PURSUANT TO FRCP 41(a)(2) BY PLAINTIFF ADLIFE MARKETING &
                                                            COMMUNICATIONS COMPANY, INC.
                                                                                       3
                                       1   forward. So Defendant should not be heard to criticize Plaintiff for the late discovery
                                       2   of the license.
                                       3         As explained in Plaintiff’s moving papers, the parties discovered the Bedell
                                       4   license following the Bedell document subpoena in August 2019. It is simply is not
                                       5   true that Plaintiff “litigated this case for months after it admits it knew it had no
                                       6   claim.” On the contrary, once Plaintiff was able to confirm the license, it was
                                       7   Plaintiff and its counsel that initiated discussions to try to get this case resolved and
                                       8   then brought this Motion when Defendant would not cooperate.
                                       9         Plaintiff will address Defendant’s baseless accusations in detail in connection
                                      10   with any fee motion that may be filed by Defendant. Given that Defendant concedes
5230 Carroll Canyon Road, Suite 230
 THE AFFINITY LAW GROUP®




                                      11   that this case should be dismissed, Plaintiff respectfully asks the Court to grant this
       San Diego, CA 92121




                                      12   Motion.
          (858) 412-4296




                                      13

                                      14

                                      15
                                           DATED: December 11, 2019              THE AFFINITY LAW GROUP
                                      16

                                      17
                                                                                  By: /s/ Gregory P. Goonan
                                      18                                             Gregory P. Goonan
                                                                                     Attorneys for Plaintiff
                                      19                                             Adlife Marketing & Communications Company,
                                                                                     Inc.
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27
                                            REPLY MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION
                                      28    TO DISMISS PURSUANT TO FRCP 41(a)(2) BY PLAINTIFF ADLIFE MARKETING &
                                                             COMMUNICATIONS COMPANY, INC.
                                                                                        4
